Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on 3/20/2020. Claims 1-8 are pending. 
Priority
3.	Application 16/824,857 was filed on 3/20/2020 which claims foreign priority of FR1903182 filed on 3/27/2019.
Examiner Request
4.	The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hodot (US Patent Pub. No. 20170029120) in view of Carcone (French Patent Pub. No. 3077268) and Kakaley (US Patent Pub. No. 20190308721). 
8.	Regarding Claim 1, Hodot discloses an aeronautical equipment for an aircraft, comprising a part configured to be positioned at the level of a skin of the aircraft and means for reheating this part comprising a closed-circuit 5thermodynamic loop (Hodot Claim 1: A piece of aeronautic equipment intended to equip an aircraft, the equipment comprising at least one part intended to be arranged at a skin of the aircraft and means for heating the part, characterized in that the heating means comprise a thermodynamic loop comprising a closed circuit in which a heat transfer fluid circulate) but does not disclose a phase-change heat transfer fluid circulates or that the aeronautical equipment includes means for monitoring the fluid pressure in the loop in order to detect and report a malfunction of the equipment. Carcone discloses a phase change heat transfer fluid (The use for defrosting energy in the form of latent heat produced during the phase change of the heat transfer fluid 24 in the condenser 26 makes it possible to be able to use a heat transfer fluid 24 having a reduced temperature in the closed circuit 22 and to optimize the efficiency of the defroster 18). Kakaley discloses the aeronautical equipment includes means for monitoring the fluid pressure in the loop in order to detect and report a malfunction of the equipment ([0103] Additionally, pressure sensors can be incorporated into the fluid devices to monitor pressure in active, passive, and volume compensation chambers). 
9.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hodot to incorporate the teachings of Carcone and Kakaley to optimize the efficiency of the defroster as taught in Carcone and to create a safer aircraft by notifying the user of any malfunctions of the device.
10.	Regarding Claim 2, Hodot teaches wherein the closed circuit further comprises at least one evaporator associated with heating means (Hodot [0027]: the closed circuit comprising an evaporator and a zone in which a condensation of the heat transfer fluid can occur in the appendage to heat it) but does not teach at least one compensation chamber. Kakaley does teach this ([0103] Additionally, pressure sensors can be incorporated into the fluid devices to monitor pressure in active, passive, and volume compensation chambers.)
11.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hodot to incorporate the teachings of Carcone and Kakaley to regulate the amount of fluid in the loop during normal operation.
12.	Regarding Claim 3, Hodot teaches the heating means comprise at least one heating resistance (Hodot [0017]: The heating of the probe is done using a heating resistance made in the form of a heating wire wound around the body of the probe)
13.	Regarding Claim 4, Kakaley teaches the compensation chamber is associated with the monitoring means (Kakaley [0103]: Additionally, pressure sensors can be incorporated into the fluid devices to monitor pressure in active, passive, and volume compensation chambers). 
14.	Regarding Claim 5, Kakaley teaches the monitoring means comprise a pressure sensor (See Kakaley [0103] above).
15.	Regarding Claim 6, Kakaley teaches the pressure sensor is located in the compensation chamber (See Kakaley [0103] above).
16.	Regarding Claim 7, Kakaley teaches wherein the means for monitoring the 20fluid pressure in the loop are suitable for detecting and reporting a malfunction of the equipment ([0104] Each embedded sensing component can be incorporated into the overall system to provide holistic health, usage, or current status view of the system)
17.	Regarding Claim 7, Hodot, Carcone, and Kakaley disclose the claimed invention except for reporting a malfunction of the equipment when the pressure in the circuit is close to the atmospheric pressure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose atmospheric pressure as the benchmark for reporting a malfunction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
18.	Regarding Claim 8, Hodot teaches the aeronautical equipment comprises an aerodynamic measuring probe (Hodot Claim 14: The aeronautic equipment according to claim 1, characterized in that it comprises an aerodynamic measuring probe).
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN KROGER SCHNEIDER whose telephone number is (571)272‐4858. The examiner can normally be reached 8:00 AM – 5:00 PM. Examiner interviews are available via telephone, in‐person, and video conferencing using a USPTO supplied web‐based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)270‐7220. The fax phone number for the organization where this application or proceeding is assigned is 571‐273‐8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent‐center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866‐217‐9197 (toll‐free). If you would like assistance from a USPTO Customer Service Representative, call 800‐786‐9199 (IN USA OR CANADA) or 571‐272‐1000.

/BRENDAN KROGER SCHNEIDER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/               Supervisory Patent Examiner, Art Unit 3644